In an action to recover damages for personal injuries, the defendant 818 Jeffco Corp. appeals from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated March 13, 2009, as granted that branch of the plaintiffs’ motion which was to clarify an order of the same court dated November 6, 2008, granting those branches of its motion pursuant to CPLR 4404 (a) which were to set aside a jury verdict against it and for a new trial, to the extent of directing that the new trial shall be on the issue of liability only.
Ordered that the order is affirmed insofar as appealed from, with costs.
In a related appeal, we determine that the Supreme Court properly granted those branches of the motion of the defendant 818 Jeffco Corp. pursuant to CPLR 4404 (a) which were to set aside a jury verdict against it and for a new trial (see Pope v 818 Jeffco Corp., 74 AD3d 1163 [2010] [decided herewith]). On this appeal, we agree with the Supreme Court that the new trial should be limited to the issue of liability, since no error requiring a new trial on the issue of liability affected in any way the jury’s determination of damages (see Bonds v Laidlaw Tr., Inc., 61 AD3d 1345 [2009]; Kelley v Kronenberg, 2 AD3d 1406, 1408 [2003]; Johnson v Schrader, 299 AD2d 815, 816 [2002]).
*1166The appellant’s remaining contention is not properly before us on this appeal. Fisher, J.P., Santucci, Miller and Lott, JJ., concur.